DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/14/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava et al. (WO 2017192881), hereinafter Shrivastava.
Regarding claims 1 and 14, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), the glass structure comprising: a first layer including a first antenna array (230 and 232, first and second antenna structure) disposed on a first surface of a glass substrate(206, second pane) (figure 4B and paragraphs 0123 and 0160); a second layer including a first non-transparent (opaque) panel (212, EC stack) disposed parallel to a first side of the first layer (paragraph 0136); wherein the first antenna array (230 and 232, first and second antenna structure) has a wired interface with a first transmitter and/or a first receiver (paragraphs 0116 and 0120), and is configured to provide a wireless RF power linkage (paragraph 0341); and the layered glass structure is configured to deliver power to the electrochromic window by way of the wireless RF power linkage (paragraph 0341).
Regarding claims 2 and 15, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the second layer is or includes a spandrel glass panel (paragraph 0135).
Regarding claims 3 and 16, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the first antenna array (230 and 232, first and second antenna structure) has a wired interface with the first transmitter (paragraphs 0116 and 0120) and is configured to wirelessly transmit power to the electrochromic window (paragraph 0341).
Regarding claims 4 and 17, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the first antenna array (230 and 232, first and second antenna structure) is configured to wirelessly transmit power to the electrochromic window by way of a second receiver, the second receiver having a wired interface with the electrochromic window (paragraphs 0341-0343).
Regarding claims 5 and 18, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), further comprising a photovoltaic layer for generating electrical power, the photovoltaic layer being electrically coupled with and providing power to the first transmitter (paragraph 0311).
Regarding claim 6, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the photovoltaic layer is electrically coupled with, and configured to provide power to the first transmitter (paragraph 0311).
Regarding claim 7, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the photovoltaic layer is disposed on the first surface of the glass substrate, proximate to our overlapping the first antenna array (230 and 232, first and second antenna structure) (paragraph 0311).
Regarding claim 8, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the photovoltaic layer is disposed on a second surface of the glass substrate, opposite to the first surface (paragraph 0311).
Regarding claims 9 and 19, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the first antenna array has a wired interface with the first receiver and is configured to wirelessly receive power from a second transmitter (paragraphs 0201-0203 and 0341).
Regarding claims 10 and 20, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the first receiver has a wired 10 interface with the electrochromic window and provides at least a portion of the wirelessly received power to the electrochromic window by way of the wired interface (paragraphs 0311 and 0341).
Regarding claim 11, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the second layer is semi- transparent or substantially opaque (paragraph 0136).
Regarding claim 12, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), further comprising a third layer (204, glass pane) including a second non-transparent panel disposed parallel to a second side of the first layer (paragraphs 0139 and 0140).
Regarding claim 13, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the third layer is or includes a spandrel glass panel (paragraphs 0139 and 0140).
Regarding claim 21, Shrivastava discloses, in figures 3A-4B, a layered glass structure (202, insulated glass unit) for providing power to an electrochromic window (paragraph 0113), wherein the second layer is semi-transparent or substantially opaque (paragraph 0136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872